Exhibit 10.3

 

DATE: May 29, 2007

TO: David A. Levin, President and Chief Executive Officer

FROM: George T. Porter, Jr., Chairman, Compensation Committee

David:

This confirms your bonus for business year 2006. The results achieved yielded a
107.95% bonus against a target of $750,000 or $809,625. Congratulations on a
great performance for the 2006 business year.

As to the current year, business year 2007, we are raising your salary to
$780,000 effective as of May 1, 2007.

Your targeted base bonus for business year 2007 will be $780,000 and will be
performance based. The sole metric will be EBITDA (before extraordinary items).
The illustrative table below shows EBITDA and bonus amounts in round numbers.
The actual bonus will be calculated from real EBITDA dollar amounts.

The following table illustrates the parameters of the plan:

 

EBITDA

 

BONUS %

 

BONUS $

Less than *

  0   0

*

  80   624,000

*

  85   663,000

*

  90   702,000

*

  95   741,000

*

  100   780,000

*

  105   819,000

*

  110   858,000

*

  115   897,000

*

  120   936,000

*

  125   975,000

*

  130   1,014,000

*

  135   1,053,000

*

  140   1,092,000

*

  145   1,131,000

*

  150   1,170,000

The bonus is capped at 150% of your target. That is, any EBITDA in excess of $*
will still earn the maximum bonus of $1,170,000.

* [As supported by the Securities and Exchange Commission’s Frequently Asked
Questions dated November 23, 2004 (Question 13), as well as Instruction 4 to
Item 402(b) of Regulation S-K, the Registrant has excluded information relating



--------------------------------------------------------------------------------

to target levels with respect to specific quantitative and qualitative
performance – related factors, or factors or criteria involving confidential
commercial or business information, the disclosure of which would have an
adverse effect on the Registrant].

For purposes of this 2007 Bonus Plan, the 2007 EBITDA shall include only those
CMRG operations that existed in the 2007 Plan. For example, if the Company
acquires another business in 2007 that was not planned for, EBITDA generated
from that business shall be excluded for purposes of this 2007 Bonus Plan. As
has been our custom, to be eligible for the bonus, you must be actively employed
at the end of the fiscal year and at the time of the bonus distribution.

The Company will, during the term of your employment, pay the insurance premium
for a $2,000,000 life insurance policy on your behalf with you making the
election of the designated beneficiary to the policy.

Section 8(i) of your Employment Agreement is hereby deleted in its entirety and
the following is hereby substituted in lieu thereof:

“8.(i) In the event Executive is terminated without justifiable cause (as
defined herein) within one (1) year after a Change of Control has occurred,
Executive shall receive in full satisfaction of any obligation relating to
Executive’s employment or the termination thereof an amount equal to the product
of (a) the sum of (I) the Executive’s base monthly salary then in effect plus
(II) an amount equal to the average of the last two (2) fiscal years annual
performance-based cash bonus plan payout divided by twelve (12), multiplied by
(b) 24. The Company must make a lump sum payment of all money due and owing
within fifteen (15) days of termination.”

Kindest regards,

 /s/ George T. Porter, Jr.

George T. Porter, Jr., Chairman

 

AGREED TO AND ACCEPTED:

  /s/ David A. Levin

David A. Levin